—In a custody proceeding pursuant to Family Court Act article 6, the petitioner appeals from an order of the Family Court, Queens County (Seiden, R.), dated July 25, 2002, which granted the motion of the Administration for Children’s Services to dismiss her petition for custody of her grandson.
Ordered that the order is affirmed, without costs or disbursements.
In November 1997 the appellant’s grandson was placed in foster care. In January 2000 parental rights were terminated and the child was freed for adoption. In November 2000 the appellant petitioned for custody of the child. The Family Court properly granted the respondent’s motion to dismiss the petition without a hearing, as the appellant’s recourse was to seek adoption, not mere custody of the child (see Matter of Patience B. v Administration for Children’s Servs., 306 AD2d 473 [2003]; Matter of Irons v Ford, 289 AD2d 576, 577 [2001]; Matter of Charles H., 207 AD2d 788, 789 [1994]; Social Services Law § 384-b [1]). Florio, J.P., Feuerstein, Crane and Rivera, JJ., concur.